Citation Nr: 1624112	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent prior to January 17, 2012 for posttraumatic stress disorder.

2.  Entitlement to an initial disability rating in excess of 30 percent from March 1, 2012 to March 23, 2015 for posttraumatic stress disorder.

3.  Entitlement to an initial disability rating in excess of 70 percent since March 24, 2015 for posttraumatic stress disorder.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1967.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2009 rating decision issued by the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO), which granted entitlement to service connection for an adjustment disorder with anxiety, and assigned a 10 percent rating.  In a September 2009 rating decision the rating was increased to 30-percent.  In a June 2010 rating decision the disorder was recharacterized as a posttraumatic stress disorder, but the rating remained the same.

In a June 2012 rating decision a temporary total evaluation was awarded pursuant to 38 C.F.R. § 4.29 (2015) from January 17, 2012, to February 29, 2012.  The 30 percent rating was thereafter restored effective March 1, 2012.  Finally, in an April 2015 rating decision VA assigned a 70-percent disability rating, effective March 24, 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

More information is needed before the Board can make a fully informed decision on the Veteran's appeal.  The March 2015 VA examiner's opinion was based on a thorough review of the Veteran's electronic claims files.  It is, however, unclear whether the examiner who prepared this opinion intended this opinion to apply retroactively to the entire period on appeal, i.e., the period since December 12, 2008.  For instance, the examiner provided an estimated "lifelong" global assessment of functioning score "in the 40's."  Yet, it is unclear whether the examiner was stating that the Veteran's functioning level has always been "in the 40's" or did she believe the appellant's functioning since December 2008 had been "in the 40's."  The examiner also indicated that the Veteran's reports during the examination "support a more significant and pervasive disability than had previously been assessed," but did not clarify whether the examiner meant that the previous assessments were inaccurate.  Hence, an addendum opinion is in order.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the Veteran's appeal for a higher disability rating for posttraumatic stress disorder.  See January 2016 claim (asserting inability to work since 2007 due to posttraumatic stress disorder); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete VA treatment record since January 2008.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Obtain any pertinent records from the Social Security Administration.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Thereafter, obtain an addendum opinion from the March 2015 VA psychiatric examiner or, if unavailable, from another qualified clinical psychologist.  The psychologist must be provided access to the Veteran's VBMS file and Virtual VA file.  

The psychologist should clarify whether the estimated "lifelong" functioning "in the 40's" (using a global assessment of functioning score scale) applies from the time of the appellant's initial claim for service connection for posttraumatic stress disorder in December 2008, or whether it applies for an even longer period. 

The psychologist should clarify whether the statement that the Veteran's reports during the March 2015 VA examination "support a more significant and pervasive disability than had previously been assessed" applies from the time of the Veteran's initial claim for service connection for posttraumatic stress disorder in December 2008.  

A complete rationale must be provided for any opinion offered.

If the requested opinions cannot be rendered without resorting to speculation, the psychologist must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the psychologist, i.e., additional facts are required, or the psychologist does not have the needed knowledge or training.

4.  After the development requested has been completed, the RO should review the examination report to ensure it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the psychologist documented their consideration of both electronic claims folders, to include identifying the date range of Virtual VA and Veterans Benefits Management System records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Then, readjudicate the claims on appeal, including the raised appeal for entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

